EXHIBIT 31
  Redacted [C.E.L.]   Redacted    RedactedRedacted




                      Redacted
Redacted [C.E.L.]                Redacted   Redacted
Redacted [C.E.L.]




                    Redacted [Government Informant]
                                        Redacted
                                                              Redacted
            Redacted [C.E.L.]                      Redacted




                                                        Redacted




Redacted [C.E.L.]


                                                                                                        Redacted
                                                                                      Redacted   Redacted
                                                                  Redacted [C.E.L.]




    Redacted [C.E.L.]




               Redacted [C.E.L.]




                Redacted [C.E.L.]              Redacted

                    Redacted [C.E.L.]
         Redacted [C.E.L.]   Redacted
                                        Redacted
                                                   Redacted




                                           Redacted




Redacted [C.E.L.]
